DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 9/29/20 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actuation means” in claims 6 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leonard (7686381).
Claim 1.  Leonard discloses a balustrade apparatus for providing a balcony or increased floor space, the balustrade apparatus comprising: 
a balustrade railing (54);
 a support fixing (50) for retaining the balustrade railing in a retracted condition; 
a balcony platform (24) which is pivotally engagable with the balustrade railing (as noted in the disclosure); and 
an actuation means (38,40) for actuating the balustrade railing between the retracted condition and an extended condition which is different to the retracted condition; 
wherein, in the extended condition, the balcony platform extends horizontally, with the balustrade railing being spaced apart from its position in the retracted condition to form a balcony rail for the balcony platform (as seen in the figures and noted in the disclosure); and 
wherein the balustrade railing includes first and second railing portions (the two sides, separated by the space, as noted in the figures and disclosure), the first and 
further comprising at least one barrier (56) which is openable to provide a lateral balcony railing for the balcony platform.
Claim 2. The balustrade apparatus as claimed in claim 1, wherein in the retracted condition, the balustrade railing and balcony platform are co-planar with one another (as seen in the figures, they are parallel and therefore co-planar).
Claim 3. The balustrade apparatus as claimed in claim 1, wherein the first and second railing portions are pivotable relative to one another (as noted at least at col 2, lines 51-59, where they are both separately pivotable and therefore pivotable relative to one another).
Claim 5. The balustrade apparatus as claimed in claim 1, wherein the balcony platform is opaque or substantially opaque (as noted in the figures and disclosure).
Claim 9.  The balustrade apparatus as claimed in claim 1, wherein the support fixing is an external wall support fixing (as noted in the figures and disclosure).
Claim 10.  A balustrade system for providing a balcony for a window, the balustrade system comprising: 
a balustrade apparatus as claimed in claim 1; and 
an openable window (20) associated with the balustrade apparatus; wherein one or more openable panels (56) or the window are positionable to provide the at least one barrier at or adjacent to a lateral edge of the balcony platform in the extended condition.

Claim 12.  The balustrade system as claimed in claim 10, further comprising an awning (64) positioned above the window which is openable to provide a cover to the balcony platform in the extended condition (as noted in the figures and disclosure).
Claim 13. Leonard discloses a method of operating an extendible and retractable balcony for a building, the method comprising the steps of: 
a] providing a balustrade apparatus as claimed in claim 1 in a retracted condition (as seen in the figures and disclosure); and 
b] activating the actuation means of the apparatus to transition the apparatus into an extended condition, in which the balcony platform extends horizontally from a wall of the building (as noted in the figures and disclosure), with the balustrade railing being spaced apart from the wall to form a balcony rail for the balcony platform (as seen in the figures and noted in the disclosure).
Claim 14. The method as claimed in claim 12, wherein the balcony platform extends horizontally from an exterior wall of the building (as noted in the figures).
Claim(s) 1-3,5,10,13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roth (10730372).
Claim 1.  Roth discloses a balustrade apparatus for providing a balcony or increased floor space, the balustrade apparatus comprising: 
a balustrade railing (16);
 a support fixing (66) for retaining the balustrade railing in a retracted condition; 

an actuation means (as noted at least at col. 4, lines 54-63) for actuating the balustrade railing between the retracted condition and an extended condition which is different to the retracted condition; 
wherein, in the extended condition, the balcony platform extends horizontally, with the balustrade railing being spaced apart from its position in the retracted condition to form a balcony rail for the balcony platform (as seen in the figures and noted in the disclosure); and 
wherein the balustrade railing includes first and second railing portions (as seen in the figures and noted throughout the disclosure), the first and second railing portions being movable relative to one another such that the balustrade railing is vertically extendible in at least the extended condition (as seen in t eh figures and noted throughout the disclosure); and 
further comprising at least one barrier (18,18’) which is openable to provide a lateral balcony railing for the balcony platform.
Claim 2. The balustrade apparatus as claimed in claim 1, wherein in the retracted condition, the balustrade railing and balcony platform are co-planar with one another (as seen in the figures, they are parallel and therefore co-planar).
Claim 3. The balustrade apparatus as claimed in claim 1, wherein the first and second railing portions are pivotable relative to one another (as noted in the disclosure, where they are both separately pivotable and therefore pivotable relative to one another).

Claim 9.  The balustrade apparatus as claimed in claim 1, wherein the support fixing is an external wall support fixing (as noted in the figures and disclosure).
Claim 10.  A balustrade system for providing a balcony for a window, the balustrade system comprising: 
a balustrade apparatus as claimed in claim 1; and 
an openable window (the opening covered by the panel/door 12) associated with the balustrade apparatus; wherein one or more openable panels (P and/or 40,42) or the window are positionable to provide the at least one barrier at or adjacent to a lateral edge of the balcony platform in the extended condition.
Claim 13. Leonard discloses a method of operating an extendible and retractable balcony for a building, the method comprising the steps of: 
a] providing a balustrade apparatus as claimed in claim 1 in a retracted condition (as seen in the figures and disclosure); and 
b] activating the actuation means of the apparatus to transition the apparatus into an extended condition, in which the balcony platform extends horizontally from a wall of the building (as noted in the figures and disclosure), with the balustrade railing being spaced apart from the wall to form a balcony rail for the balcony platform (as seen in the figures and noted in the disclosure).
Claim 14. The method as claimed in claim 12, wherein the balcony platform extends horizontally from an exterior wall of the building (as noted in the figures).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (7686381) and/or Roth (10730372) as presented above.
Claim 4. Leonard and Roth disclose the balustrade apparatus as claimed in claim 1 above, but do not expressly disclose that the first and second railing portions are telescopically extendible and/or retractable relative to one another.  Instead, Leonard and Roth disclose first and second railing portions that are pivotable relative to one another. 
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to pursue known design options and modify the railing of Leonard or Roth to be telescopically movable relative to one another because applicant has not disclosed that pivotable or telescoping movement provides an advantage, is used for a particular purpose, or solves a stated problem.  Instead Applicant discloses in the specification that they are equivalent alternatives.  
Therefore, it would have been prima facie obvious to modify Leonard or Roth to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Leonard or Roth.

Claims 6,7. Leonard or Roth disclose the balustrade apparatus  as claimed in claim 1, including actuation means as noted above, but do not expressly disclose wherein the actuation means includes one or more hydraulic actuators or winches. Instead Leonard discloses a motor and Roth discloses a manual cable system.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to pursue known design options and substitute or modify the actuation means to include one or more hydraulic actuators or winches because applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solves a stated problem.  Rather applicant discloses in the specification at paragraph 0016 that “the actuation means may be manual or may include hydraulic actuators, electric motors or winches.  One of ordinary skill in the art, furthermore, would have expected Leonard’s or Roth’s actuation means , and applicant’s invention to perform equally well with either design because they would perform the same function of deploying the apparatus equally well considering (as noted by applicant in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635